Citation Nr: 0800487	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine with a 
history of sprain, from July 25, 2002, to January 6, 2003, 
and to a rating in excess of 40 percent thereafter.

2.  Entitlement to a higher (compensable) rating for 
residuals of a left knee injury.

3.  Entitlement to service connection for a left rotator cuff 
tear with degenerative arthritic changes secondary to the 
service-connected degenerative joint disease of the left foot 
and lumbosacral spine. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1962 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and July 2003 of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

In December 2006, the veteran testified before the 
undersigned member of the Board at a Travel Board hearing.  
Transcript of the hearing is in the record.

The veteran originally filed a claim for service connection 
for a left rotator cuff tear with degenerative arthritic 
changes as secondary to the service-connected degenerative 
joint disease of the left foot and lumbosacral spine, in 
March 2000.  The RO denied the claim in April 2000 on the 
basis that it was "not well grounded".  The veteran failed 
to complete a timely appeal of that decision.  

Since the April 2000 rating decision, however, the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2007), was enacted. Unlike the version of 
the law in effect at that time, the VA is now charged with 
the duty to assist almost every claimant and with the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  The new law further provides 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as the service-connection 
claim decided in April 2000, can be readjudicated under the 
provisions of the new law.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002 & Supp. 2007).  The RO 
properly adjudicated the veteran's current claim for service 
connection for a left rotator cuff tear with degenerative 
arthritic changes secondary to the service-connected 
degenerative joint disease of the left foot and lumbosacral 
spine on a de novo basis and the Board will do the same.

The issue of a compensable rating for residuals of a left 
knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither severe limitation of motion, severe lumbosacral 
strain, severe intervertebral disc syndrome, forward flexion 
of 30 degrees or less, objective neurological deficits, nor 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, is demonstrated from July 
25, 2002, to January 6, 2003.

2.  There is no evidence that the veteran's service-connected 
degenerative disc disease of the lumbosacral spine with a 
history of sprain has resulted in unfavorable ankylosis of 
the entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

3.  A left rotator cuff tear with degenerative arthritic 
changes was not affirmatively shown to have had onset during 
service, was not manifested to a compensable degree within 
one year from the date of separation from service, and is not 
causally related to or aggravated by a service-connected 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine with a 
history of sprain, from July 25, 2002 to January 6, 2003, and 
to a rating in excess of 40 percent thereafter, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.59, Diagnostic Codes 5293 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective 
September 23, 2002); Diagnostic Codes 5003, 5292, 5293, 5295 
(prior to September 26, 2003); and Diagnostic Codes 5237, 
5242, and 5242 (effective September 26, 2003).

2.  A left rotator cuff tear with degenerative arthritic 
changes was not incurred in or aggravated by service, and is 
not proximately due to or the result of the service-connected 
degenerative joint disease of the left foot and lumbosacral 
spine.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre- and post- adjudication 
content-complying VCAA notice by letters, dated in September 
2003 and March 2004.  In the notices, the veteran was 
informed of the type of evidence needed to substantiate the 
claims for an increased ratings, namely, evidence that the 
disability had gotten worse.  The veteran was also notified 
of the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of a current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was also informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claims.  The notice included the general 
effective date provision for the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence at a 
hearing.  

And the claims were readjudicated after the content-complying 
VCAA notice as evidenced by the supplemental statement of the 
case, dated June 2006.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
joints examination in December 2002, and VA spine 
examinations in March 2004 and June 2005.  

As to the duty to provide a VA examination to evaluate a left 
rotator cuff tear with degenerative arthritic changes 
secondary to the service-connected degenerative joint disease 
of the left foot and lumbosacral spine, in the absence of 
findings attributable to a left rotator cuff tear disability 
during active duty or for many years thereafter, or a 
competent medical opinion that links said disability to 
service or a service-connected disability, such an 
examination is not required under 38 C.F.R. § 3.159(c)(4)(A).  

The RO has obtained the service medical records and post-
service medical records.  As the veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Claim for Increase 

Increased Ratings

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in Diagnostic 
Codes in VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

Rating a service-connected disability requires that it be 
viewed historically, that reports be reconciled into a 
consistent picture to accurately reflect the elements of the 
disability and that the disability be described in terms of 
the person's function under the ordinary conditions of daily 
life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.

A higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

In this case, service connection for low back disability was 
granted in an August 1983 rating decision.  In an April 2003 
rating decision, the RO increased the veteran's disability 
rating for his back condition from 10 percent to 20 percent 
under diagnostic code 5295, effective July 5, 2002, the date 
on which the veteran's claim for an increased rating was 
received.  Thereafter, during the course of this appeal, by a 
June 2005 rating decision, the RO increased the veteran's 
disability rating to 40 percent under diagnostic code 5242, 
effective January 6, 2003.  The RO also granted a separate 10 
percent disability rating for radiculopathy of the left lower 
extremity, effective January 6, 2003.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5289 ankylosis of the lumbar spine warrants a 
40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  An evaluation could 
be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent is possible.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, a 50 percent rating when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

A rating higher than 20 percent from July 25, 2002 to January 
6, 2003.

A July 2002 computed tomography (CT) of the lumbar spine, 
revealed some degenerative joint disease at L5-L5, L5-9.  A 
November 2002 medical report shows that the veteran had an 
acute sprain and was being treated for continuing back pain.  
It was noted that he had recurrent disc disease.  

On VA examination in December 2002, the veteran presented 
complaints of pain, weakness and stiffness.  He denied use of 
ambulatory assistive devices or a brace.  On examination, the 
examiner indicated that motion stopped when the pain begun.  
There was slight objective evidence of painful motion, 
spasms, weakness and tenderness.  The musculature of the back 
was described as satisfactory.  Flexion to the right was to 
24 degrees, and to 18 degrees to the left.  Forward flexion 
was to 84 degrees and backward extension was normal, to 30 
degrees.  X-rays revealed no bony abnormality.  Deep tendon 
reflexes were 2+ active and equal.  The examiner diagnosed 
degenerative joint disease of the lumbosacral spine.  

A July 2002 CT of the lumbar spine report recorded findings 
of degenerative borderline spinal stenosis at the L4-L5 
level, and L5-S1 with posterior disc bulging at the level of 
L3-L4 and L4-L5.  A December 2002 MRI of the lumbar spine 
revealed degenerative changes and disc herniation.   

Analysis

To warrant a rating higher than 20 percent for degenerative 
disc disease under the old criteria the veteran would have to 
have severe degenerative disc disease with recurring attacks 
with intermittent relief.

The record shows that during the period of July 25, 2002, 
through January 6, 2003, the veteran complained of chronic 
pain, stiffness and weakness, and there was slight objective 
evidence of spasms on examination, however, severe symptoms 
of recurring attacks compatible with sciatica neuropathy, 
such as absent ankle reflexes or other neurological findings 
appropriate to the site of the disc disease were not noted.  
Without documentation of such recurring attacks, the criteria 
for the next higher rating under the old DC 5293 were not 
met.

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, DC 
5292, the veteran would have to have severe limitation of 
motion.  The record shows that from July 25, 2002 to January 
6, 2003, the veteran had a VA examination and flexion was to 
84 degrees with pain, extension was normal, to 30 degrees, 
lateral bending to the right was to 24 degrees and 18 to the 
left.  Additional limitation by pain, fatigue, weakness, or 
lack of endurance with repetitive use, was not noted.

According to 38 C.F.R. § 4.71a, Plate V, the normal findings 
for range of motion of the lumbar spine are flexion to 90 
degrees, extension to 30 degrees, lateral flexion, right and 
left, to 30 degrees, and rotation, right and left, to 30 
degrees.

While there was clearly some limited motion, the findings do 
not more nearly approximate or equate to severe limitation of 
motion of the lumbar, the criteria for the next higher rating 
under the old DC 5292.

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the veteran would 
have to have severe lumbosacral strain.  The record shows 
that from July 25, 2002, to January 6, 2003, listing of the 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or abnormal mobility on 
forced motion was not demonstrated.  The reported findings do 
not more nearly approximate or equate to severe impairment, 
the criteria for the next higher rating under the old DC 
5295.

Under the interim DC 5293, the orthopedic manifestations, 
that is, pain and functional loss due to pain as evidenced by 
limitation of motion does not approximate or equate to severe 
limitation of motion as previously discussed as forward 
flexion was to 84 degrees with pain, some limitation of 
lateral bending and normal extension.  All of which does no 
equate to severe limitation of motion.

As for objective neurological abnormalities, from July 25, 
2002, to January 6, 2003, the evidence of record is negative 
for objective findings consistent with neurological 
abnormalities.  Accordingly, a rating based on neurological 
manifestations is not warranted.

As for incapacitating episodes over the period of July 25, 
2002, through January 6, 2003, there was no documented 
episode of required bed rest prescribed by a physician and 
treatment by a physician.  For this reason, the criteria for 
the next higher rating under the interim criteria of DC 5293, 
namely, incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during a 12 month period 
have not been met.

A rating higher than 40 percent effective January 6, 2003.

A January 6, 2003 clinical note, recorded complaints of 
increased back pain radiating to the left leg, with numbness.  
There was evidence of decrease range of motion, with forward 
flexion to 30 degrees.  Hyperextension and lateral bending 
were normal.  He had a negative straight leg raise.  The 
veteran denied bladder or bowel incontinence.  

A March 2004 MRI of the lumbar spine showed mild stenosis at 
L3-L4, stable since the prior exam.  There was no interval 
disc herniation identified.

A July 2003 medical report reflects that the veteran was able 
to walk on his heels and toes with difficulty.  Tandem walk 
was normal.  He had decreased range of motion, especially 
flexion and extension, with pain.  There was decreased 
sensation to monofilament over the left lateral calf area, as 
compared to the right.  

In May 2004, the veteran underwent a VA spine examination.  
On examination, forward flexion was to 45 degrees and 
backward extension was to zero degrees.  The examiner noted 
muscle spasms with tenderness.  The veteran had pain over 
both sacroiliac joints.  The neurologic, motor and sensory 
examinations were negative, and reflexes were normal.  The 
examiner indicated that the veteran had moderate loss of 
function due to pain and decreased range of motion.  The 
examiner diagnosed arthralgias and myalgias of the 
lumbosacral spine.  X-rays of the spine revealed small 
marginal osteophytes.  There was no evidence of degenerative 
disc disease noted.

A July 2004 treatment record, showed a negative straight leg 
raising.  Flexion was noted at about 20 to 30 degrees.  

A March 2004 MRI of the lumbar spine revealed degenerative 
changes with what appeared to be a partial compression of the 
superior plate of L4.  Central disc bulge at L3-4 was noted 
with a small paracentral area of disc herniation suggested on 
the right side.  There was mild spinal stenosis.  A 
subsequent March 2005 MRI report recorded an impression of 
stable exam.  

Treatment records starting in 2005, show that the veteran was 
being treated with lumbar epidural steroid injections.  

The veteran underwent a VA spine examination in June 2005.  
He complained of constant low back pain.  The veteran denied 
any flare-ups of pain.  He related that the pain would awaken 
him at night, and that his back would stiffen with sitting.  
The veteran reported that the pain would stay localized 
without radiation or sensory symptoms in the left lower 
extremity.  The veteran denied any incapacitating episodes in 
the past 12 months.  The examiner observed that the veteran 
carried a cane to the examination, which the examiner doubted 
was necessary.  The examiner indicated that when the veteran 
stood, he had normal lumbar lordosis.  The examiner remarked 
that the veteran had obviously not given full effort during 
the examination while testing his range of motion and muscle 
strength.  Forward bending was limited by pain to 45 degrees.  
Extension was to 30 degrees, lateral bending was to 40 
degrees in either direction.  Rotation was to 45 degrees 
bilaterally.  He could heel toe walk.  There was no pain on 
straight leg raising, or sciatic tension signs.  Reflexes 
were 2 +, pinprick sensation was present in all locations.  
The muscle groups were functioning and there was no atrophy.  
There was no increased or further limitation of motion due to 
weakness, fatigability, or incoordination, following 
repetitive use.  The diagnosis was mild degenerative disc 
disease of the lumbar spine.    

At the December 2006 personal hearing, the veteran testified 
that he had received epidural injections for his back.  He 
stated that he had been fitted with a back brace for support, 
to use while gardening.  The veteran indicated that he had 
difficulty with his back when climbing more than one or two 
flights of stairs, and while driving.   

Analysis

Here, there are no findings pertaining to ankylosis.  The 
medical evidence consistently shows that while the veteran's 
motion may be limited by pain, he has retained active range 
of motion of the lower spine.  As there is no evidence of 
unfavorable ankylosis of the lumbar spine, a higher 
disability evaluation under the "old" Diagnostic Code 5289 or 
"new" Diagnostic Code 5240 would be inappropriate.

Consideration has been given as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome.  Although the VA examiner in May 2004, found no 
evidence of degenerative disc disease, in June 2005, the 
examiner diagnosed mild degenerative disc disease of the 
lumbar spine.  The Board therefore finds that the presence of 
intervertebral disc syndrome has been established. 
Nevertheless, there are no findings that the veteran 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  VA outpatient treatment records are silent as to 
prescribed bed rest. Moreover, the June 2005 VA examination 
report also noted that the veteran denied incapacitation to 
his back, within the prior 12 months.  Further, to the extent 
that the veteran's low back disability has neurological 
manifestations, the Board notes that the veteran is already 
in receipt of a separate compensable rating for left-sided 
radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Deliberation as to whether a higher disability evaluation may 
be applied does not stop here, however.  A precedent opinion 
of VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that the veteran 
experiences loss of range of motion of the lumbar spine.  
When he was examined in June 2005, forward flexion was 
reduced to 45 degrees.  Similar ranges of motion have been 
documented over the course of the appeal.  However, the 
examiner specifically found that there was no increased or 
further limitation of function following repetitive use.  
Thus, the Board finds that a disability evaluation in excess 
of 40 percent under the rating criteria for intervertebral 
disc syndrome is not warranted.  38 C.F.R. §§ 4.40, 4.45, 
4.59. 

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Service Connection  
 
Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if the disease becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Service connection for a left rotator cuff tear with 
degenerative arthritic changes.

On the basis of the service medical records, in the absence 
of any findings of signs or symptoms attributable to an 
injury or degenerative changes of the left rotator cuff, a 
left rotator cuff tear with degenerative arthritic changes 
was not affirmatively shown to have had onset during service.  
38 U.S.C.A. § 1110, 1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that a left rotator cuff tear with 
degenerative arthritic changes was otherwise noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, in January 2000, a medical report shows that 
the veteran presented complaints of left shoulder pain and 
was diagnosed and treated for a left rotator cuff tear with 
chronic impingement and AC joint degenerative disease.  The 
condition was first noted approximately 18 years after 
service, and well beyond the one-year presumptive period for 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.306, 3.309.

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, there is 
no competent medical evidence that links the a left rotator 
cuff tear with degenerative arthritic changes, first 
documented after service and beyond the one-year presumptive 
period for the manifestation of arthritis as a chronic 
disease, to an injury, disease, or event of service origin.  
38 C.F.R. § 3.303(d).

The thrust of the veteran's claim is that his left rotator 
cuff tear with degenerative arthritic changes is related to 
the service-connected degenerative joint disease of the left 
foot and lumbosacral spine.  The only clinician who addressed 
the etiology of the veteran's left rotator cuff tear 
expressed the opinion, in January 2000, that the condition 
was related to the veteran's duties as a letter carrier post-
service discharge.  There is no competent evidence that 
contradicts the opinion.  

As for statements and testimony of the veteran that the 
current left rotator cuff tear with degenerative arthritic 
changes is related to the service-connected degenerative 
joint disease of the left foot and lumbosacral spine, the 
veteran, as layperson is not competent to offer an opinion on 
a question involving medical causation and consequently his 
statements and testimony do not constitute favorable medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding about a question involving a medical 
diagnosis or medical causation that lay evidence can not 
establish and as there is no favorable medical evidence to 
support the claim, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability evaluation higher than 20 percent 
for degenerative disc disease of the lumbosacral spine with a 
history of sprain, from July 25, 2002 to January 6, 2003, and 
to a rating in excess of 40 percent thereafter, is denied.

Service connection for a left rotator cuff tear with 
degenerative arthritic changes secondary to the service-
connected degenerative joint disease of the left foot and 
lumbosacral spine, is denied.


REMAND

In June 1962, the veteran injured his left knee.  He was 
diagnosed with calcific tendonitis along the lateral margin 
of the distal femur.  

By a rating decision, dated in August 1983, the RO granted 
service connection for residuals of a left knee injury, and 
assigned a noncompensable disability evaluation under 
Diagnostic Code 5257.  In July 2002, the veteran filed the 
current claim for increase.

A March 2001 post-service medical report shows that that in 
February 2001, the veteran twisted his left knee while 
stepping out of a mail truck.  An MRI of the left knee 
revealed lateral meniscal tears.  In April 2001, the veteran 
underwent a scope of the left knee with partial medial 
meniscectomy.  

On a VA joints examination in December 2002, the veteran 
reported a history of a left knee injury in service and 
arthroscopic surgery.  The veteran complained of pain, 
weakness, stiffness, instability, giving away, locking, 
fatigability and lack of endurance.  He endorsed periods of 
flare-ups.  An additional 10 percent functional impairment 
when exposed to cold weather was noted.  The examiner found 
evidence of instability and weakness.  Flexion was to 121 
degrees, extension was -2 degrees.  X-rays revealed evidence 
of tendon repair, but no bony abnormality was noted.  The 
examiner diagnosed arthralgia of the left knee with loss of 
function due to pain.  The examiner did not address the 
veteran's February 2001 knee injury, nor is there any 
indication that the examiner reviewed the relevant medical 
evidence, to include the service and post-service medical 
records, in preparation for the examination. 

In April 2003, a VA RO medical officer distinguished between 
the in-service and the February 2001 left knee injuries, and 
opined that it was not at least as likely as not that the 
service-connected residuals of the veteran's left knee injury 
were contributory to the twisting injury in February 2001, 
because these were two separate injuries occurring 
approximately 39 years apart.  However, while the medical 
officer recognized the two injuries as distinct and separate, 
the current level of severity attributable solely to the 
service-connected residuals of a June 1962 left knee injury 
was not addressed in the report.  

The Board finds that the medical evidence of record fails to 
distinguish symptomatology and functional impairment 
attributable to the veteran's service-connected residuals of 
a left knee injury from symptoms attributable to the post-
service February 2001 left knee injury.  The Court of Appeals 
for Veterans Claims has held that under the duty to assist, 
where there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected disability 
(here residuals of the in-service June 1962 left knee injury) 
from any other diagnosed disorder (in this case the 
nonservice-connected residuals of a left knee injury incurred 
in February 2001), VA must consider all symptoms in the 
adjudication of the claim.  As such, unless a VA examiner, 
based on his or her review of the record, concludes that some 
of the veteran's left knee symptoms are unrelated to his 
service-connected June 1962 left knee injury, those symptoms 
that cannot be distinguished from his service-connected 
disorder must be considered in the evaluation of this 
disability.  Id. at 182.

Additionally, at the December 2006 personal hearing, the 
veteran testified that his left knee condition had worsened 
since the April 2001 knee surgery.  The veteran was last 
examined by VA in December 2002.  A more recent examination 
is thus required to evaluate his service-connected residuals 
of a left knee injury. 

In view of the foregoing, the Board finds that a more recent 
VA orthopedic examination is warranted.  Id; 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). The examiner must 
distinguish, to the extent possible, the symptoms and/or 
degree of impairment due to the veteran's service-connected 
left knee injury from those attributable to the February 2001 
left knee injury.  Waddel, supra; Mittleider, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA orthopedic 
examination to determine the current level 
of impairment of the left knee. 

The claims folder must be made available to 
the examiner for review. 

The examiner is asked to describe the 
following: recurrent subluxation or lateral 
instability; range of motion in degrees of 
flexion and extension; and, the examiner 
must offer specific findings as to whether, 
during the examination, there is objective 
evidence of any functional loss due to pain, 
weakness, or fatigue, if feasible, in 
additional degrees of loss of flexion or 
extension. 

The examiner must distinguish, to the extent 
possible, the symptoms and/or degree of 
impairment due to the veteran's service-
connected residuals of the June 1962 left 
knee injury from residuals of the February 
2001 left knee injury.  If no such 
distinction can be made, the examiner should 
so state.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

2.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


